
	
		I
		111th CONGRESS
		1st Session
		H. R. 3801
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  increased first-time homebuyer credit and waiver of requirement to repay, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyer Credit
			 Continuation Act of 2009.
		2.Extension of
			 first-time homebuyer credit
			(a)In
			 generalSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking December 1, 2009 and inserting
			 December 1, 2010.
			(b)Extension of
			 Waiver of recapture subparagraphSubparagraph (D) of section
			 36(f)(4) of such Code is amended by striking December 1, 2009
			 and inserting December 1, 2010.
			(c)Election To
			 treat purchase in prior yearSubsection (g) of section 36 of such
			 Code is amended—
				(1)by striking December 1, 2009
			 and inserting January 1, 2010, and
				(2)by adding at the end the following:
			 In the case of such a purchase after December 31, 2009, and before
			 December 1, 2010, a taxpayer may elect to treat such purchase as made on
			 December 31, 2009, for purposes of this section (other than the preceding
			 sentence and subsections (c) and (f)(4)(D))..
				(d)Coordination
			 with similar district of columbia creditParagraph (4) of section
			 1400C(e) of such Code is amended by striking December 1, 2009
			 and inserting January 1, 2010.
			(e)Effective
			 DateThe amendments made by this section shall apply to
			 residences purchased after November 30, 2009.
			
